Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 



For the record:

1)  In addition to the “means for …” terminology, the following non-exhaustive list of non-structural terms (e.g., “generic placeholders”) that may likewise invoke Section 112-6:  

a) “mechanism for …”; 

b) “module for …”;

c) “device for …”;

d) “unit for …”;

e) “component for …”;

f) “element for …”;

g) “member for …”;

h) “apparatus for …”

i) “machine for…”;

j) “system for …”;

k) etc,…

It is noted, however, for at least certain fact patterns, that “circuit for” has been determined to be a “structural term” that does not invoke section 112-6.  [e.g., SEE: Federal Register/Vol.76, No. 26/Wednesday, February 9, 2011 @ first full paragraph of center column on page 7167]



2)  It is further noted that alternative expressions substituted for “for” of a “[means] for” recitation (e.g., “adapted to”, “configured to”, etc.,) are insufficient denote structure and, as such, are insufficient to avoid triggering the presumed interpretation/construction under Section 112-6 presumption.
[e.g., Ex parte Rodriguez, 92 USPQ2d 1395].


3)  For a computer-implemented means-plus-function claim limitation that invokes 35 112, sixth paragraph, the corresponding structure is required to be more than simply a general purpose computer or microprocessor.   The corresponding structure for a computer-implemented function must include the algorithm as well as the general purpose computer or microprocessor.   The written description of the specification must at least disclose the algorithm that transformed the general purpose microprocessor to a special purpose computer programmed to perform the claimed function.   Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any manner that provides sufficient structure. 

4) As recited in claims 1-13, the “unit” recitations have not been construed as means plus function limitation that invokes 35 U.S.C. 112, sixth paragraph, given in that that the non-structural “unit” terms are preceded by a structural modifiers,  imparting the recitation with art-recognized structure.



It is noted that the 3-prong analysis under 112-6 applies to limitations found in apparatus, method, and product claims [Media Rights Technologies, Inc. v. Capital One Financial Corp., 800 F.3d 1366 (Fed. Cir. 2015)].



With respect to applicant’s arguments filed 9/14/2020:


A) With respect to amended claim 1 (and each of 14 and 15):

1) Claim 1 (and each of 14 and 15) has been amended to recite that the portable terminal is “of” (i.e., belongs to and/or used by):

A) “an ordinary person”; and 

B) “a temporary security guard.”

The following is noted:

A) The labels “ordinary person” and “temporary security guard” have specific meaning in the written description only in the context of the configuration and operation of the invention as disclosed; and   

B) In contrast, the plain meaning of these terms, as recited in the claim, does not impart said disclosed configuration and operations of the disclosed invention to the claim.

More particularly, with respect to the applied prior art, the portable terminals of the applied prior art are “of” – i.e., belong to and/or are used by – security guards who are both:

A) “ordinary people” [e.g. as opposed to, for example, avatars or  superheroes];  and 

B) “temporary security guards” [e.g., as opposed to ones working 24/7 or ones that are required to be guards for eternity/life].

2) Claim 1 has also been amended to recite a “recognition unit.”   With respect to this recognition unit, it is noted that the applied prior art recognized all portable terminals that are connected to the system and possessed by a respective security guard who, as noted above, is both an “ordinary person” and “temporary guard”.  That is, as currently recited, the recognition unit merely operates to recognize the terminal as being that of a security guard.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo.

Regarding Claim 1: 
A) Preface: See paragraph 6 of this Office action.
B) Sahai discloses a surveillance system comprising:
an area information acquisition unit (Sahai automatic notification device 11; monitoring control unit 18) that acquires information of a surveillance-desired area; (Sahai Fig. 1-2; paragraphs [0013-0028]: It discloses an automatic notification device which, when remotely monitoring a region (which corresponds to the "surveillance-desired area") having a large site area, searches for the position of field equipment from which notification of an occurrence of a malfunction has been received.)
a request information provision unit (Sahai PHS exchange 14) that provides participation request information for surveillance; and a participation consent reception unit that receives participation consent as a response to the participation request information, from the portable terminal. (Sahai Fig. 1-2; paragraphs [0013-0028]: It sends a request for response to the malfunction (which corresponds to the "participation request information") to PHSs carried by security guards in order of those security guards near the field equipment that has malfunctioned, and receives acknowledgement responses from the PHSs.); and 
a recognition unit (Sahai PHS exchange 14) that recognizes said acknowledged participation of the security guard’s portable terminal [again, note paragraph 6 of this Office action].    
	Sahai does not explicitly disclose that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area; and
Kubo teaches that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area; and (Kubo paragraphs [0002-0003]: It discloses that when watching over a subject to be monitored, an image capturing the situation of the subject to be monitored is transmitted to a monitoring center using an imaging function of a communication device carried by a security guard in order to report information regarding the subject to be monitored.)
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Kubo and apply them to the teachings of Sahai to teach the use of image capturing to assist in the monitoring of a facility by security personnel as part of communicating with one another or a central monitoring facility (Kubo paragraphs [0002-0003]).

Regarding Claim 2: 
Sahai-Kubo discloses the surveillance system according to claim 1, further comprising:
a position information acquisition unit (Sahai PHS position detection part 17) that acquires position information of each portable terminal; and a terminal identification unit (Sahai analysis processing part 12: paragraph [0018]) that identifies a portable terminal present in the surveillance-desired area, based on the acquired position information, wherein the request information provision unit (Sahai communication processing part 16) displays the participation request information in a display unit of the identified portable terminal. (Sahai Fig. 1-2; paragraphs [0013-0028]: It describes the automatic notification device as having a PHS position detection unit for detecting the positions of PHSs carried by security guards, such that mail requesting response to a malfunction to PHSs carried by security guards is sent in order of those security guards near field equipment that has malfunctioned and the mail notification is received at the PHSs. Here, a person skilled in the art could easily have a communication device display the mail when receiving a mail notification.)

Regarding Claim 3:
Sahai-Kubo discloses the surveillance system according to claim 1, further comprising:
a display-equipment identification unit that identifies display equipment installed in a place corresponding to the surveillance-desired area, wherein the request information provision unit displays the participation request information in the identified display equipment, and the participation request information comprises information for access to a unit that transmits the participation consent from the portable terminal. (Sahai communication processing part 16) displays the participation request information in a display unit of the identified portable terminal. (Sahai Fig. 1-2; paragraphs [0013-0028]: It describes the automatic notification device as having a PHS position detection unit for detecting the positions of PHSs carried by security guards, such that mail requesting response to a malfunction to PHSs carried by security guards is sent in order of those security guards near field equipment that has malfunctioned and the mail notification is received at the PHSs. Here, a person skilled in the art could easily have a communication device display the mail when receiving a mail notification.)


Regarding Claim 6: 
Sahai-Kubo discloses the surveillance system according to claim 1, further comprising:
a surveillance information acquisition unit that acquires a surveillance image captured by the portable terminal which has transmitted the participation consent, from the portable terminal. (Kubo paragraphs [0002-0003]: It discloses that when watching over a subject to be monitored, an image capturing the situation of the subject to be monitored is transmitted to a monitoring center using an imaging function of a communication device carried by a security guard in order to report information regarding the subject to be monitored.)



Regarding Claim 14: 
As addressed above with respect to claim 1, Sahai discloses a surveillance network construction method executed by a computer, the method comprising:
acquiring information of a surveillance-desired area; (Sahai Fig. 1-2; paragraphs [0013-0028]: It discloses an automatic notification device which, when remotely monitoring a region (which corresponds to the "surveillance-desired area") having a large site area, searches for the position of field equipment from which notification of an occurrence of a malfunction has been received.)
providing participation request information for surveillance; and receiving participation consent as a response to the participation request information, from the portable terminal. (Sahai Fig. 1-2; paragraphs [0013-0028]: It sends a request for response to the malfunction (which corresponds to the "participation request information") to PHSs carried by security guards in order of those security guards near the field equipment that has malfunctioned, and receives acknowledgement responses from the PHSs) ); and 
recognizing (Sahai PHS exchange 14) said acknowledged participation of the security guard’s portable terminal [again, note paragraph 6 of this Office action].    
 
Sahai does not explicitly disclose that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area
However, Kubo teaches that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area (Kubo paragraphs [0002-0003]: It discloses that when watching over a subject to be monitored, an image capturing the situation of the subject to be monitored is transmitted to a monitoring center using an imaging function of a communication 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Kubo and apply them to the teachings of Sahai to teach the use of image capturing to assist in the monitoring of a facility by security personnel as part of communicating with one another or a central monitoring facility (Kubo paragraphs [0002-0003]).

Regarding Claim 15: 
As addressed above with respect to claim 1, Sahai discloses a non-transitory computer readable medium storing a program causing a computer to execute a method, (Kubo paragraph [0019]) the method comprising:
acquiring information of a surveillance-desired area; (Sahai Fig. 1-2; paragraphs [0013-0028]: It discloses an automatic notification device which, when remotely monitoring a region (which corresponds to the "surveillance-desired area") having a large site area, searches for the position of field equipment from which notification of an occurrence of a malfunction has been received.)
providing participation request information for surveillance; and receiving participation consent as a response to the participation request information, from the portable terminal. (Sahai Fig. 1-2; paragraphs [0013-0028]: It sends a request for response to the malfunction (which corresponds to the "participation request information") to PHSs carried by security guards in order of those security guards near the field equipment that has malfunctioned, and receives acknowledgement responses from the PHSs); and 
recognizing (Sahai PHS exchange 14) said acknowledged participation of the security guard’s portable terminal [again, note paragraph 6 of this Office action].    

Sahai does not explicitly disclose that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area
However, Kubo teaches that is conducted by using an image capturing unit of a portable terminal in the surveillance-desired area (Kubo paragraphs [0002-0003]: It discloses that when watching over a subject to be monitored, an image capturing the situation of the subject to be monitored is transmitted to a monitoring center using an imaging function of a communication device carried by a security guard in order to report information regarding the subject to be monitored.)
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Kubo and apply them to the teachings of Sahai to teach the use of image capturing to assist in the monitoring of a facility by security personnel as part of communicating with one another or a central monitoring facility (Kubo paragraphs [0002-0003]).


Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo in further view of Sugano (JP 2008-123366 A).

Regarding Claim 4: 
Sahai-Kubo discloses the surveillance system according to claim 1, further comprising:
Sahai discloses tracking of positional information and transmission of data between the central monitoring system and the mobile terminals as disclosed in Sahai Fig. 1-2; paragraphs [0013-0028].
Sahai-Kubo does not explicitly disclose a position information acquisition unit that acquires position information of each portable terminal, wherein the request information 
However, Sugano teaches a position information acquisition unit that acquires position information of each portable terminal, wherein the request information provision unit transmits drawing data of a Web page to the portable terminal in response to a Web page display request from the portable terminal, and causes the participation request information to be included in the drawing data of the Web page, which is transmitted to the portable terminal, in a case where position information of the portable terminal which has transmitted the Web page display request indicates a place corresponding to the surveillance-desired area. (Sugano Fig. 1-3, paragraph [0006, 0017, 0067]: It discloses the use of a collaboration server in which the central facility and separate terminal devices to use a Web page in this process.)
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Sugano and apply them to the teachings of Sahai-Kubo to teach monitoring a facility on the basis of position information of a mobile terminal carried by a monitoring person so a person of ordinary skill in the art could take the disclosure of Sugano and apply it to the combination of Sahai-Kubo so that ability to transmit to each of the mobile terminals acquired from a PHS could be used to work through a web page to fill in the desired surveillance data as well as receive feedback information.

Regarding Claim 8: 
Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose a capturing range specifying unit that transmits information specifying an image capturing range or an image capturing direction of the surveillance image to the portable terminal which has transmitted the participation consent.
However, Sugano teaches a capturing range specifying unit that transmits information specifying an image capturing range or an image capturing direction of the surveillance image to the portable terminal which has transmitted the participation consent. (Sugano Fig. 1-3, paragraphs [0051-0076]: Paragraph [0067] discloses that a monitoring person gives instructions to a worker, while communicating with mobile terminals and watching video captured by the worker, and the monitoring person indicates, in real time, the location he or she wishes to check. Indicating which area to check in the video being taken by indicating an imaging range or direction is considered a commonly used feature.)
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Sugano and apply them to the teachings of Sahai-Kubo to teach a two-way communication of data, sound, and images that can be received and feedback information sent back to the worker for refining the information received from the mobile worker (Sugano Abstract, paragraph [0067]).

Regarding Claim 9, Sahai-Kubo-Sugano discloses the invention substantially as claimed. Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose an image analysis unit that analyzes the acquired surveillance image; and a feedback information transmission unit that transmits feedback information to the portable terminal which has captured the analyzed surveillance image, in accordance with a result of the analysis.
However, Sugano teaches an image analysis unit that analyzes the acquired surveillance image; and a feedback information transmission unit that transmits feedback Sugano Fig. 1-3, paragraphs [0051-0076]: Paragraph [0067] discloses that a monitoring person gives instructions (which corresponds to "feedback information" in claim 9) to a worker, while communicating with mobile terminals and watching video captured by the worker, and the monitoring person indicates, in real time, the location he or she wishes to check. Indicating which area to check in the video being taken by indicating an imaging range or direction is considered a commonly used feature.)
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Sugano and apply them to the teachings of Sahai-Kubo to teach a two-way communication of data, sound, and images that can be received and feedback information sent back to the worker for refining the information received from the mobile worker (Sugano Abstract, paragraph [0067]).

Regarding Claim 10: 
Sahai-Kubo-Sugano discloses the surveillance system according to claim 9.
Sahai-Kubo does not explicitly disclose wherein the feedback information includes at least one of incentive information for the portable terminal which has captured the analyzed surveillance image, and information of a notification of an image capturing range or an image capturing direction desired for the portable terminal which has captured the analyzed surveillance image.
However, Sugano teaches wherein the feedback information includes at least one of incentive information for the portable terminal which has captured the analyzed surveillance image, and information of a notification of an image capturing range or an image capturing direction desired for the portable terminal which has captured the analyzed surveillance image. (Sugano Fig. 1-3, paragraphs [0051-0076]: Paragraph [0067] discloses that a monitoring person gives instructions (which corresponds to "feedback information”) to a worker, while 
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Sugano and apply them to the teachings of Sahai-Kubo to teach a two-way communication of data, sound, and images that can be received and feedback information sent back to the worker for refining the information received from the mobile worker (Sugano Abstract, paragraph [0067]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo in further view of Hatano et al (JP 2007-110642 A), hereinafter Hatano.

Regarding Claim 5:
Sahai-Kubo discloses the surveillance system according to claim 1, further comprising:
Sahai-Kubo does not explicitly disclose a position information acquisition unit that acquires position information of each portable terminal; a position conversion unit that converts the acquired position information of the portable terminal into position information on map data of an area which includes the surveillance- desired area; and a map generation unit that generates map data indicating a position of the portable terminal which has transmitted the participation consent, in the area, by using the converted position information of the portable terminal.
However, Hatano teaches a position information acquisition unit that acquires position information of each portable terminal; a position conversion unit that converts the acquired Hatano Fig. 8, paragraphs [0047-0059]: It discloses displaying, on a map, both a property toward which a maintenance person is heading to check out and the current position of the maintenance person. It discloses monitoring a facility on the basis of position information of a mobile terminal carried by a monitoring person so that position information acquired from a PHS is converted to coordinates in a map database and a map indicating the position of the PHS and the position of the field equipment is displayed.)
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Hatano and apply them to the teachings of Sahai-Kubo to teach monitoring a facility on the basis of position information of a mobile terminal carried by a monitoring person so a person of ordinary skill in the art could take the disclosure of Hatano and apply it to the combination of Sahai-Kubo so that position information acquired from a PHS is converted to coordinates in a map data base and a map indicating the position of the PHS and the position of the field equipment is displayed (Hatano paragraph [0047-0059]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo in further view of Funato et al (JP 2013-179465 A), hereinafter Funato.

Regarding Claim 7: 
Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose an incentive information transmission unit that transmits incentive information to the portable terminal which has transmitted the surveillance image.
However, Funato teaches an incentive information transmission unit that transmits incentive information to the portable terminal which has transmitted the surveillance image. (Funato paragraph [0094]: It discloses a well-known feature that gives rewards and points to a user who posts photos from a camera-equipped mobile phone and indicates that the rewards and points have been given on a display monitor.)
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Funato and apply them to the teachings of Sahai-Kubo to teach that after an image that captures the situation of a subject to be monitored is sent from a communication device equipped with an imaging function to an automatic notification device, information indicative of rewards and points from the automatic notification device is sent from the automatic notification device to the communication device equipped with an imaging function.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo in further view of Sagawa (JP 2005-136921 A).

Regarding Claim 11:
Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose a report control unit that outputs a predetermined report for indicating that the portable terminal captures a surveillance image, to an outside, when the portable terminal which has transmitted the participation consent captures the surveillance image.
Sagawa teaches a report control unit that outputs a predetermined report for indicating that the portable terminal captures a surveillance image, to an outside, when the portable terminal which has transmitted the participation consent captures the surveillance image. (Sagawa Abstract, paragraphs [0003, 0009, 0013, 0022, 0032, 0041, 0048]: It discloses a well-known feature for a shutter sound (which corresponds to the "predetermined notification output") to be generated when performing an operation to take a picture with a mobile phone having a camera function.)
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Sagawa and apply them to the teachings of Sahai-Kubo to teach the well-known and common feature of a shutter sound to be generated when performing an operation to take a picture with a mobile phone having a camera function.)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sahai et al (JP 2003-151055 A), hereinafter Sahai in view of Kubo et al (JP 2014-107831 A), hereinafter Kubo in further view of Yoshimitsu et al (JP 2012-104022 A), hereinafter Yoshimitsu.

Regarding Claim 12: 
Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose a predetermined area detection unit that detects a predetermined image area in the surveillance image, wherein the surveillance information acquisition unit acquires the predetermined image area detected in the surveillance image.
However, Yoshimitsu teaches a predetermined area detection unit that detects a predetermined image area in the surveillance image, wherein the surveillance information acquisition unit acquires the predetermined image area detected in the surveillance image. (Yoshimitsu Abstract, Fig. 1-2, paragraphs [0026-0029]: It discloses providing an image 
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Yoshimitsu and apply them to Sahai-Kubo to teach monitoring of a facility to add the monitoring camera described to a system that includes the automatic notification device in which the system is able to determine a nearest stationary camera similarly to determining the nearest mobile device in which security personnel can operate to acquire surveillance data on the desired object (Yoshimitsu Abstract).

Regarding Claim 13: 
Sahai-Kubo discloses the surveillance system according to claim 6, further comprising:
Sahai-Kubo does not explicitly disclose an image processing unit that performs image processing on the surveillance image, wherein the surveillance information acquisition unit acquires a result of the image processing.
However, Yoshimitsu teaches an image processing unit that performs image processing on the surveillance image, wherein the surveillance information acquisition unit acquires a result of the image processing. (Yoshimitsu Abstract, Fig. 1-2, paragraphs [0026-0029]: It discloses providing an image processing unit in a monitoring camera of a monitoring system and having the image processing unit extract a captured object (which corresponds to detecting a predetermined image area from within the monitoring image).)
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to take the teachings of Yoshimitsu and apply them to Sahai-Kubo to teach monitoring of a facility to add the monitoring camera described to a system that includes the automatic notification device in which the system is able to determine a nearest stationary Yoshimitsu Abstract).






THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481